UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-103218 Citizens South Bank Employees’ Savings & Profit Sharing Plan (Exact name of registrant as specified in its charter) 1043 East Morehead Street, Suite 201, Charlotte, North Carolina 28204, (704) 716-2134 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Plan interests in the Citizens South Bank Employees’ Savings & Profit Sharing Plan (the “Plan”) (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [ ] Rule 12g-4(a)(2) [ ] Rule 12h-3(b)(1)(i) [X] Rule 12h-3(b)(1)(ii) [ ] Rule 15d-6 [X] Approximate number of holders of record as of the certification or notice date: None* Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: November 8, 2012 Park Sterling Corporation 401(k) Plan (successor to the Citizens South Bank Employees’ Savings & Profit Sharing Plan) By: Park Sterling Bank, its Plan Administrator By: /s/ David L. Gaines Name: David L. Gaines Title: Chief Financial Officer * In connection with the merger of Citizens South Banking Corporation (“Citizens South”) into Park Sterling Corporation (“Park Sterling”), the Plan was amended to eliminate the option of participants to invest in securities of Citizens South or Park Sterling. On November 8, 2012, Park Sterling (as successor to Citizens South) filed a post-effective amendment on Form S-8 with the SEC to terminate the offering of Citizens South common stock offered under the Plan and deregister unsold shares and plan interests, and on January 1, 2013, the Plan will be merged into the Park Sterling Corporation 401(k) Plan. This Form 15 is being filed to suspend the Plan’s duty to file reports under Section 15(d) of the Securities Exchange Act of 1934, as amended, including Form 11-K.
